             IN THE CIRCUIT COURT FOR ROANE COUNTY, TENNESSEE

 LAKISHIA N. BOYD,                            )
                                              )
                       Plaintiff,             )
 v.                                           )      Case No. 2020-CV-71
                                              )
 YOUTH OPPORTUNITY                            )
 INVESTMENTS, LLC,                            )
                                              )
                       Defendant.             )

 _____________________________________________________________________________

                  NOTICE OF FILING OF NOTICE OF REMOVAL
 ______________________________________________________________________________

        Please take notice that on July 22, 2020, Defendant Youth Opportunity Investments, LLC

 filed a Notice of Removal and related papers with the United States District Court for the Eastern

 District of Tennessee at Knoxville pursuant to 28 U.S.C. §1441 and 1446. A copy of the Notice

 of Removal is attached as Exhibit A and is incorporated by this reference as if set forth in full

 herein. Please take further notice that pursuant to 28 U.S.C. §1446, the filing of this Notice

 effects the removal of this action and this Court is directed to “proceed no further unless and

 until the case is remanded.” 28 U.S.C. §1446(d).

                       Respectfully submitted this 22nd day of July 2020.



                                                     __________________________________
                                                     Edward G. Phillips (BPR #006147)
                                                     Brandon L. Morrow (BPR #031242)
                                                     KRAMER RAYSON LLP
                                                     800 S. Gay Street, Suite 2500
                                                     Knoxville, TN 37929
                                                     865-525-5134
                                                     ephillips@kramer-rayson.com
                                                     bmorrow@kramer-rayson.com
                                                     Attorneys for Defendant




                                                                      Exhibit
Case 3:20-cv-00321-TAV-DCP Document 1-2 Filed 07/22/20 Page 1 of 2 PageID #: 30 B
                               CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of July 2020, I served a copy of the foregoing
 Notice of Filing Notice of Removal to Plaintiff’s counsel via First Class U.S. Mail, postage
 prepaid, addressed as follows:

                      Katherine A. Young, Esq.
                      Young Law Office, P.C.
                      9041 Executive Park Drive, Suite 121
                      Knoxville, TN 37923
                      katherine@younglawknoxville.com

                      Ann Goldston, Clerk
                      Roane County Circuit Court
                      200 East Race Street, Suite 11
                      Kingston, TN 37763


                                                   ________________________________
                                                   Brandon L. Morrow




                                               2

Case 3:20-cv-00321-TAV-DCP Document 1-2 Filed 07/22/20 Page 2 of 2 PageID #: 31
